NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 11, 2018* 
                                 Decided May 11, 2018 
                                             
                                         Before 
 
                      DIANE P. WOOD, Chief Judge 
                       
                      DANIEL A. MANION, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 17‐1660 
 
MARSHAUN LAWS,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 15 CV 1671 
WEXFORD HEALTH SOURCES INC., et                   
al.,  Defendants‐Appellees.                      Manish S. Shah, 
                                                 Judge. 
 
                                       O R D E R 

       Marshaun Laws, an inmate at Stateville Correctional Center, suffers from back 
pain. As relevant on appeal, he sued Stateville’s health‐services contractor (Wexford 
Health Sources, Inc.) and Dr. Saleh Obaisi (the prison’s medical director and a Wexford 
employee). Laws accuses them of violating the Eighth Amendment by waiting too long 
to get magnetic resonance imaging (an MRI) and a specialist for his back. The district 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1660                                                                   Page 2 
 
court entered summary judgment for the defendants. Because the defendants exercised 
reasonable professional judgment in timing this treatment, we affirm.   

       Laws received attention from Stateville for his back pain soon after he arrived 
there in 2013. A physician assistant evaluated him in January and determined that his 
back had a full range of motion with no signs of trauma or deformity. Medical staff 
advised Laws to apply heat to his back to ease his episodic pain. A radiologist and 
Dr. Obaisi both reviewed X‐rays of his back and saw no physical injury. Based on the 
X‐ray results, the episodic nature of the pain, and Laws’s otherwise good health, 
Dr. Obaisi believed that Laws had a muscle strain that was best treated as pain arose; he 
thought that an MRI was not warranted at that time. 

       Dr. Obaisi personally examined Laws in November 2013. By then, members of 
the medical staff had seen Laws several times, had prescribed pain relievers, and had 
instructed him to apply an analgesic balm to his back and to exercise his core. During 
Dr. Obaisi’s evaluation, Laws bent over, flexed his legs normally, and displayed healthy 
reflexes. Following the assessment, Dr. Obaisi recommended that Laws take Motrin to 
manage his pain. Dr. Obaisi next saw Laws in February 2014, at which time Laws said 
that his back pain was gone. At a follow‐up appointment in May, Laws reported that 
his back pain was now “on and off.” Based on this development, Dr. Obaisi decided 
that Laws suffered from chronic back pain. He advised Laws to use a back brace and to 
apply ice to his back twice per day. Laws continued to see other medical staff for his 
pain periodically throughout the fall.     

      Laws wanted an MRI and an outside specialist to examine his back, so in 2015 he 
sued Dr. Obaisi and Wexford under the Eighth Amendment. He asserted that 
Dr. Obaisi should have already ordered an MRI and a specialist to examine his back, 
and that Wexford had a policy to contain costs by avoiding MRIs and consultants for 
back pain. Within three months of filing the suit, Dr. Obaisi requested an MRI for Laws, 
and Wexford approved the request.   

        Laws had his MRI exam in August 2015. Dr. Obaisi reviewed the results in 
October, after Laws signed the requisite release form. Dr. Obaisi saw no nerve damage, 
so he tested Laws to see if arthritis or lupus was causing his pain. Those tests were 
negative, too. The following week Dr. Obaisi and others ordered that Laws receive a 
consulting evaluation by an off‐site orthopedic surgeon. The following month, before 
that evaluation took place, Laws told Dr. Obaisi that Motrin no longer provided 
sufficient relief. As a result, Dr. Obaisi suspected that Laws suffered from diffuse 
osteoarthritis, and so he prescribed a nonsteroidal anti‐inflammatory drug and a muscle 
No. 17‐1660                                                                       Page 3 
 
relaxant for the pain. A consulting specialist reviewed the MRI results and examined 
Laws a few months later. The specialist suggested that Laws try a stronger nonsteroidal 
anti‐inflammatory drug and begin physical therapy. Dr. Obaisi entered an order for 
physical therapy that day.     

      Based on this record, the district judge granted the defendants’ motion for 
summary judgment. The judge concluded that a reasonable jury could not find that 
Dr. Obaisi or Wexford was deliberately indifferent to Laws’s pain.   

       We review the grant of summary judgement de novo and evaluate the record in 
the light most favorable to Laws. See Estate of Simpson v. Gorbett, 863 F.3d 740, 745 
(7th Cir. 2017). A health care provider violates the Eighth Amendment if it is 
deliberately indifferent to an inmate’s serious medical needs. Estelle v. Gamble, 429 U.S. 
97, 104–05 (1976). To survive summary judgment, Laws must present evidence 
suggesting that he suffered from an objectively serious medical condition and that the 
defendants knew about the condition but disregarded it. See Farmer v. Brennan, 511 U.S. 
825, 834, 837, (1994); Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). The parties do not 
dispute that Laws’s back pain is an objectively serious medical condition. So we focus 
on whether a reasonable jury could find that the defendants knew of Laws’s back pain 
but did not properly treat it. Pyles, 771 F.3d at 411. 

       The uncontested record does not permit a conclusion that Dr. Obaisi recklessly 
ignored Laws’s back pain. He reviewed the X‐rays of Laws’s back in 2013 and, like the 
radiologist, concurred that Laws’s spine was intact. Later he examined Laws and saw 
that Laws showed normal movement and flexibility. He prescribed Motrin for Laws’s 
episodic pain, and Laws reported in early 2014 that his pain had resolved. When Laws 
complained of renewed pain a few months later, Dr. Obaisi prescribed a brace, heat, ice, 
core‐strengthening exercises, pain medication, and analgesic balm. When the pain 
continued, Dr. Obaisi ordered the MRI, and after he reviewed the results, ordered 
further diagnostic tests. When the tests returned negative and Laws said that Motrin 
was no longer providing relief, Dr. Obaisi prescribed other anti‐inflammatory drugs 
and muscle relaxants and ordered that Laws see a specialist. At the specialist’s 
recommendation, Dr. Obaisi ordered that Laws begin physical therapy.   

        This treatment was consistent with standard practice for treating back pain. 
See Proctor v. Sood, 863 F.3d 563, 568 (7th Cir. 2017). Laws attached to his complaint 
medical articles reporting that back pain is often effectively treated with conservative 
efforts like hot or cold compresses, exercises, and pain medication. See id. That is 
precisely the course of treatment that Laws received until Dr. Obaisi learned that it was 
No. 17‐1660                                                                         Page 4 
 
no longer effective. At that point, he altered the treatment to include an MRI, stronger 
nonsteroidal anti‐inflammatory drugs, an outside evaluation, and physical therapy.     

        Laws insists that a jury could find Dr. Obaisi liable under the Eighth Amendment 
for not ordering the MRI sooner, but we disagree with him. “[T]he question whether an 
X‐ray—or additional diagnostic techniques or forms of treatment—is indicated is a 
classic example of a matter for medical judgment.” Estelle, 429 U.S. at 107. As we have 
observed, no evidence suggests that the treatment that Dr. Obaisi’s provided in the year 
before he ordered the MRI (brace, heat, ice, core exercises, and pain relievers) fell 
outside the scope of ordinary professional judgment. Pyles, 771 F.3d at 411. Laws replies 
that he supplied such evidence: Dr. Obaisi ordered the MRI only after Laws sued him. 
But the pendency of the lawsuit is at most evidence that Laws disagreed with his 
doctor’s medical judgment, and that disagreement alone does not show deliberate 
indifference to his needs. See id. at 409. Besides, evidence of “subsequent remedial 
measures”—the MRI exam—is not admissible to prove prior culpability. See FED. 
R. EVID. 407. 

       Laws also unpersuasively argues that Dr. Obaisi was deliberately indifferent by 
waiting for over a year to consult a specialist. A jury may infer deliberate indifference 
when a healthcare provider refuses to seek a specialist if the need for one “either was 
known by the treating physicians or would have been obvious to a lay person.” Pyles, 
771 F.3d at 412. The need for a specialist was not apparent until conventional treatment 
failed and diagnostic tests ruled out what Dr. Obaisi thought could be sources of Law’s 
pain. Once that happened, Dr. Obaisi requested a specialist. It is true that the specialist 
did not see Laws until several months later. But the record does not suggest that 
Dr. Obaisi was responsible for that delay. See Garvin v. Armstrong, 236 F.3d 896, 898 
(7th Cir. 2001). Based on the history of treatment that Dr. Obaisi provided, a jury could 
not conclude that he was deliberately indifferent to Laws. See id.     

       Finally, a jury could not find that Wexford was deliberately indifferent. Laws 
contends that Wexford has an unconstitutional cost‐saving policy of delaying MRIs and 
avoiding outside specialists. But because Dr. Obaisi exercised his judgment acceptably 
in deciding when to order an MRI and seek a specialist, Wexford is not liable for any 
delays. See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986).   

       Accordingly, the judgment of the district court is AFFIRMED.